C. A. 11th Cir. [Certiorari granted, ante, pp. 1033 and 1034.] Upon consideration of motions pertain­ing to allocation of oral argument time, the following allocation of oral argument time is adopted. On the Anti-Injunction Act issue (No. 11-398), the Court-appointed amicus curiae is allotted 40 minutes, the Solicitor General is allotted 30 minutes, and re­spondents are allotted 20 minutes. On the minimum coverage provision issue (No. 11-398), the Solicitor General is allotted 60 minutes, respondents Florida et al. are allotted 30 minutes, and respondents National Federation of Independent Business et al. are allotted 30 minutes. On the severability issue (Nos. 11-393 and 11-400), petitioners are allotted 30 minutes, the Solicitor Gen­eral is allotted 30 minutes, and the Court-appointed amicus cu­riae is allotted 30 minutes. On the Medicaid issue (No. 11-400), petitioners are allotted 30 minutes, and the Solicitor General is allotted 30 minutes.